DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 27, 2020 has been entered.
Applicants' arguments, filed August 27, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A terminal disclaimer has been filed over copending Application No. 15/111,116 and U.S. Patent 8,609,021. 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1, 3-5, 9-11, 17-19, and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “hydroxyethylidene diphosphonic acid and/or KH7PO4”, “a mixture of ethoxylated and/or propoxylated C10-C18 alcohol”, and “salicylic acid and/or citric acid”. It is unclear whether both components separated by “and/or” are required or only one of them. The lack of clarity is compounded where “a mixture” is recited because it is not clear whether both ethoxylated and propoxylated alcohols are required or whether the mixture may refer to different length alcohols of the same type. Claims 10 and 27 also use “and/or” language, which renders the claims indefinite for the same reasons as claim 1. Clarification is required. 
Claims 4 and 18 is rejected for lacking proper antecedent basis in the claim. Claim 4 depends from claim 1 which recites “at least one source of silver ions” Claim 4 recites “wherein said source of Ag+ ions” (emphasis provided by Examiner for clarity). It is unclear which of the at least one is being referred to in claim 4. Claim 18 depends from claim 4 and also refers to “the source of Ag+. Claim 33 lacks proper antecedent basis from claim 27 for the same reason. Clarification is required. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 35 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claims 31 and 35 use the open-ended transitional phrase “contains” while claim 27, from which claims 31 and 35 depend, use the transitional phrase “consisting of”. Thus, the dependent claims permit non-recited elements while the independent claim does not. Applicants may cancel claims 31 and 35, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.



Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 9-11, 17-19, and 26 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Da Rocha Costa (WO 2010/001319 – provided via IDS dated 1/6/2017) in view of Kimler (U.S. 2009/0004287), and Asmus (U.S. 2006/0281663), the combination further in view of Ludensky (U.S. 2003/0228373). 
Da Rocha Costa teaches an aqueous disinfecting solution comprising 2-30% hydrogen peroxide (H2O2), 2-140mg/kg silver ions, 10-250 mg/kg phosphate or hydrogen phosphate ions, and 0.1-2g/kg nonionic surfactant (p.6). The silver ions are preferably provided in the form of silver nitrate (p.8). The composition also contains KH2PO4 (p.8) and ethoxylated fatty alcohol (p.9), sodium hydroxyethylidene diphosphonic acid (p.9) for buffering and stabilizing the hydrogen peroxide (p.9). Preferably, the solution is provided as a dry mist consisting or microdroplets below 3 microns (p.10). An atomizer is used to deliver the disinfecting solution to a room or area in need of sanitation (p.3). 
De Rocha Costa does not teach the addition of a quaternary ammonium salt. 

Kimler does not teach does not teach the quaternary ammonium salt is in the propionate form or the addition of coco-glucoside or benzalkonium saccharinate. 
Asmus teaches a foamable alcohol composition for disinfecting. The composition comprises silver salts [0049], benzalkonium saccharinate [0051], copolyol pg-coco-glucoside dimethicone [0030], isopropanol [0026], and citric acid [0077] (see examples). 
Ludensky teaches that biocidal quaternary ammonium compounds include didecylmethylpolyoxyethylammonium propionate[0015]. The biocidal composition may also include EDTA for complexing and/or chelating [0033][0039]. 
It would have been prima facie obvious to one having ordinary skill in the art using the hydrogen peroxide containing disinfecting composition of Da Rocha Costa for disinfecting a room to add a quaternary ammonium salt in order to stabilize the composition as taught by Kimler. Since De Rocha Costa teaches amounts as low as 2% (or 20 g/kg) hydrogen peroxide and Kimler teaches a 1:100 ratio of quat:H2O2, the quat may be present at 0.02% (or 20g/kg). The components which may remain after drying of such a composition are silver ions (present as low as 20mg/kg), phosphate ions (present as low as 10mg/kg), nonionic surfactant (present as low as 0.1g/kg) and the quat (present as low as 0.02%). A skilled artisan following the teachings of De Rocha Costa would have expected the particles created by an atomizer to have a diameter of 
It would have been prima facie obvious to include further ingredients known for use in disinfecting as taught by Asmus and Ludensky (See MPEP 2144.06(I)). Given that each of these ingredients has a well-established purpose in the disinfecting prior art, a skilled artisan would have found it prima facie obvious to optimize the amounts to achieve the desired purpose. 2144.05(II). Further, the skilled artisan would have found it prima facie obvious substitute one quaternary ammonium salt for another, given they are art recognized equivalents under MPEP 2144.06.  


Obviousness Remarks
Applicants attack the references individually for not individually teaching all of the instantly recited limitations, and request that the rejection be withdrawn. 
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, it is prima facie obvious to combine ingredients which are known for disinfecting. MPEP 2144.06.

Applicants argue that Asmus is drawn to a foamable composition and that a foamable composition could not be made into a dry mist, so the rejection should be 
Examiner disagrees. Asmus is cited in the rejection for teaching suitable components for use in a disinfecting composition. One of skill in the art would appreciate that the disinfecting components taught by Asmus may be used in other disinfecting applications and do not require the foaming components to be present for disinfection. Similarly, a skilled artisan would understand that the disinfecting components of Ludensky may be used in disinfecting applications which are different from those preferred or exemplified by Ludensky. 

Applicants argue that the references are not combinable, so a skilled artisan would not have combined them to arrive at the present claims. Applicants argue that the secondary references refer to very different “main ingredients” from those recited in instant claim 1, so the rejection should be withdrawn. 
Examiner disagrees. “A person having ordinary skill in the art is also a person of ordinary creativity, not an automaton”. MPEP 2141.03 citing KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Further, the level of skill in formulating a disinfecting chemical composition is high. Thus, the skilled artisan following the teachings of the cited references would have found it prima facie obvious to combine disinfecting components from within the references in order to arrive at the instant claims. The skilled artisan would understand that when formulating a composition for atomization as taught by Da Rocha Costa disinfecting and stabilizing components are desired, but components taught by the secondary references for other purposes (i.e. 
 

The obviousness rejection has been modified, but the following argument remains relevant and is so addressed. Applicants argue that “[n]one of the cited documents contains, simultaneously, all ingredients claimed by the present invention or give an indication about the dry residue” limitation of: “wherein said aqueous composition comprises a dry residue present in an amount less than or equal to 0.5% by weight”. Applicants conclude the rejection should be withdrawn.
Examiner disagrees.  As discussed above, the rejection is based on obviousness using a combination of references. As such, none of the documents, individually, are required to teach all of the instantly recited limitations. The standard for obviousness is whether a person having ordinary skill in the art following the teachings of the prior art would have been motivated to arrive at the instant claims. See MPEP 2142. Here, the rejection requires nothing more than modifying the composition of De Rocha Costa to substitute an art recognized equivalent quat from Kimler based on MPEP 2144.06. Further, As discussed in detail above, the combination of Da Rocha Costa and Kimler is expected to yield a dry residue of about 0.3%, so the prior art range overlaps with the range instantly recited and a prima facie case of obviousness is established. For these reasons, Applicants argument is unpersuasive. 


While these claims are not currently included in the obviousness rejection, claims 31 and 35 use the transition phrase “contains”, which is open ended. MPEP 2111.03(I). Since these claims depend from claim 27, their scope is not clear as presently recited. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 9-11, 17-19, and 26-35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,362,785 in view of Ludensky (U.S. 2003/0228373). Ludensky is discussed above as teaching that biocidal quaternary ammonium compounds include didecylmethylpolyoxyethylammonium propionate [0015]. Although the claims at issue prima facie obvious to substitute the quaternary ammonium compound for the one taught by Ludensky given both are taught as biocides or antimicrobials in the prior art. 


Double Patenting Remarks
Applicants argue that Ludensky does not teach certain features of the claims, so the rejection should be withdrawn. 
Examiner disagrees. As discussed in the obviousness section above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 

Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612